EXPLORATION CONTRACT WITH AN OPTION TO PURCHASE In the city of San Salvador de Jujuy, Province of Jujuy, on 8th February 2010, between on the one part Mr. Antonio Augustin Giulianotti, N.I.D. (National Identity Document) No. 7.379.817, with domicile in Dr. Aparicio Street No. 667, District of Ciudad de Nieva, city of San Salvador de Jujuy, Province of Jujuy, who in this deed is acting in his own right and for and on behalf of JUAN PABLO GIULIANOTTI, Argentinean, N.I.D. Nº29707995; CLAUDIA KARINA GIULIANOTTI, Argentinean, N.I.D.
